                                           Case 3:20-mc-80210-AGT Document 10 Filed 01/25/21 Page 1 of 2




                                   1

                                   2
                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7       FOOD DELIVERY HOLDING 12                        Case No. 20-mc-80210-AGT
                                           S.A.R.L.,
                                   8                    Plaintiff,                         ORDER GRANTING APPLICATION
                                   9                                                       PURSUANT TO 28 U.S.C. § 1782 AND
                                                 v.                                        DENYING WITHOUT PREJUDICE
                                  10                                                       MOTION TO SEAL
                                           GITHUB, INC.,
                                  11                                                       Re: ECF Nos. 1, 2
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           For the reasons set forth therein, Food Delivery Holding 12 S.A.R.L.’s (“FDH”)
                                  14   application under 28 U.S.C. § 1782 for an order authorizing service of subpoenas for documents
                                  15   and deposition testimony on GitHub, Inc. for use in a foreign proceeding (ECF No. 1) is granted,
                                  16   without prejudice to any motion to quash that GitHub or any other appropriate party may file.
                                  17   FDH may serve the two proposed subpoenas attached as Exhibit 1 to the Declaration of Eric W.
                                  18   Bloom (ECF No. 1-2), subject to the following conditions:
                                  19           1. At the time of service of the subpoenas, FDH must also serve a copy of this order and
                                  20              unredacted copies of its moving papers on GitHub.1 The return date on the subpoenas
                                  21              must be at least 30 days from the date of service.
                                  22           2. Within 7 days of service of the subpoenas and this order, GitHub shall provide copies
                                  23              of the subpoenas and this order to each of the GitHub account users whose identifying
                                  24              information is sought.
                                  25           3. GitHub and/or each affected account user may, within 21 days from the date of receipt
                                  26
                                       1
                                  27    The docket indicates that FDH has already hand delivered unredacted copies of its moving
                                       papers on GitHub (see ECF No. 4, Certificate of Service); however, in the interest of
                                  28   completeness, FDH is directed to reserve those unredacted materials on GitHub at the same time it
                                       serves the subpoenas and this order.
                                          Case 3:20-mc-80210-AGT Document 10 Filed 01/25/21 Page 2 of 2




                                  1               of the subpoenas, file a motion in this Court contesting the subpoenas (including a

                                  2               motion to quash or modify). In the event any discovery dispute arises, the parties must

                                  3               meet and confer and attempt to resolve the dispute before seeking relief from the Court.

                                  4           4. Any information FDH obtains pursuant to the subpoenas may be used only for

                                  5               purposes of the Dubai International Finance Centre-London Court of International

                                  6               Arbitration proceeding (“DIFC-LCIA Arbitration”); FDH may not release such

                                  7               information or use it for any other purpose, absent a Court order authorizing such

                                  8               release or use.

                                  9                                                    ***

                                  10          FDH’s administrative motion to seal materials submitted in support of its § 1782

                                  11   Application (ECF No. 2) is denied. FDH seeks to seal its entire memorandum of law, both

                                  12   proposed subpoenas to GitHub, and seven other exhibits to the Bloom declaration covering almost
Northern District of California
 United States District Court




                                  13   600 pages, because those materials are “subject to the confidentiality obligations imposed by the

                                  14   DIFC-LCIA Arbitration Rules.” ECF No. 2 at 2–4. Pursuant to Civil Local Rule 79-5(b), “[a]

                                  15   sealing order may issue only upon a request that establishes that the document, or portions thereof,

                                  16   are privileged, protectable as a trade secret or otherwise entitled to protection under the law

                                  17   (hereinafter referred to as ‘sealable’).” Any such request for sealing “must be narrowly tailored to

                                  18   seek sealing only of sealable material.” Civ. L.R. 79-5(b). FDH has failed to show that its

                                  19   memorandum of law, the proposed subpoenas to GitHub, and/or any of the exhibits to the Bloom

                                  20   declaration are protectable as trade secrets or otherwise entitled to protection under the law, nor is

                                  21   the sealing request narrowly tailored. Accordingly, the FDH’s motion to seal is denied without

                                  22   prejudice to renewal in accordance with Civil Local Rule 79-5. FDH shall have until Friday,

                                  23   January 29, 2021 to file a renewed sealing motion; if no motion is filed by that date, the Court

                                  24   will unseal the documents at ECF No. 2.

                                  25          IT IS SO ORDERED.

                                  26   Dated: January 25, 2021

                                  27
                                                                                                     ALEX G. TSE
                                  28                                                                 United States Magistrate Judge
                                                                                         2
